DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “107”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “108”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first electrical contact connector; second electrical contact connector“, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.	

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 5 and 6 recite: “a first electrical contact connector; and a second electrical contact connector”. Applicant just simply recited “a first electrical contact connector; and a second electrical contact connector”. However, neither Specification nor drawings are showing are describing the 1st and 2nd electrical contact connector according to the drawings as well as the specification. Is Applicant trying to claim “a chimney contact connector; and a distal contact connector” perhaps? Further, clarification is required.

Claim 1 lines 2; and 4 recite: “a housing; and a chimney”. Applicant just simply recited a housing; and a chimney in the claim 1. However, what are the functionality of a housing and a chimney in claim 1, as well as there is lack of structural relationship between a housing; a chimney to the rest of component of the claim 1. 
Claims 2-4 are depending on claim 1 and also are rejected.
(Note: Applicant is reminded to use the same terminology accordingly throughout the claim set as described in the Specification to further prevent confusing and 112 issues. Same as claim 18)
	Claims 5 recited: “a portable vaporizer” with the components. However, Applicant just simply recites all but there are no structure relationship between components such as a power source, air intake apertures, a plurality of vaporizer cartridge, and a mouthpiece. How does each component relate or connect to others within a portable vaporizer device as claimed. Further, clarification is required.
	Claims 6-17 are depending on claim 5 and also are rejected.
	Claim 18 recites: “a power source; a first cartridge; and a second cartridge”. However, Applicant just simply recited the components but there is lack of structural relationship between the power source to a first cartridge as well as the second cartridge. Further, clarification is required.
	Claims 19-20 are depending on claim 18 and also are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 as best understood and is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woodcock (US 2020/0037667).
As per claim 5: Woodcock discloses a portable vaporizer 1 comprising: a power course 32; air intake aperture 7 (see fig. 1), a plurality of vaporizer cartridges (see fig. 1; wherein 1st cartridge 10, and 2nd cartridge 20); and a mouthpiece 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Rado (US 2020/0015524).
As per claim 1: Rado discloses a vaporizer cartridge (see figs. 3-5, Para. [0045]) comprising: a housing 72; a heating element 110; a chimney 160; a 1st electrical contact connector (see fig. 4; wherein the heating element 110 has 2 different contact wires in both end) and a 2nd electrical contact connector located at a 2nd end of the cartridge (see fig. 9); and one or more electrical wires (see Para. [0055-0056]; wherein the coil 110 has a 1st end that extends through a 1st aperture, and a 2nd end that extends through a 2nd aperture) connecting the 1st electrical contact connector, the heating element 110, and the 2nd electrical connector. However, Rado does not explicitly disclose wherein a 1st electrical contact connector located at a 1st end of the cartridge.
On the other hand, Rado discloses wherein a 1st wire end 114 can be bent inwardly so as to be sandwiched between the proximal end of the connector pin 66 and the transverse wall 94. The second wire end 116 can be pressed into engagement with the base 60, which preferably is formed of an electrically conductive material such as a metal. As such, electrical energy from the battery 20 can be communicated along an electrical circuit from the battery contact 44 to the connector pin 66 and to the first end 114 of the wire. Such electrical energy is delivered through the heating coil 110 and to the second wire end 116 and further to the base 60, which includes the base pin 65, from which it is communicated to the opposite pole of the battery at threads 42 (see Para. [0056]). However, a person having ordinary skill in the art would know that having a 1st electrical contact connector located at a 1st end of the cartridge can only deal with location of part because such a modification still would not change the function of the vaporizer cartridge as well as the portable vaporizer after all, and it’s just manufacture desire design but still won’t affect the performance of the device at all. Since, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, with a different type of configuration as recited, Applicants have presented no explanation that these particular configurations of the 1st electrical contact connector located at a 1st end of the cartridge are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious to have the 1st electrical contact connector located at a 1st end of the cartridge.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the vaporizer cartridge of Rado by having the 1st electrical contact connector located at a 1st end of the cartridge as taught by the instant invention in order to provide the vaporizer device with a reliability, stability and securely heating up the material/medium/liquid in effective way to the user.

As per claims: 2-4: Rado discloses the vaporizer cartridge, wherein the heating element 110 is a heating coil (see fig. 9); and further comprising a wick housing 90 disposed between the chimney 160 and the heating element 110; and wherein the wick housing 90 has wick apertures 180, the chimney 160 has chimney apertures 168, and the wick apertures are aligned with the chimney apertures (as shown in fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831